The act of congress of May 26th, 1790, providing for the authentication of records and judicial proceedings of the courts of any state, to be used as evidence in another state, requires the attestation of the clerk and the seal of the court, together with a certificate of the presiding magistrate that the attestation is in due form. The form of the attestation of the clerk is not otherwise prescribed, and hence it must necessarily be the form which prevails in the state where the records and proceedings exist and are preserved. That form only, in the absence of any other provision by congress on the subject, can be recognized and certified by the presiding magistrate as the due form of attestation. In the present case, the attestation of the clerk to the certified copy of the record received in evidence is certified by the presiding magistrate to be in due form; it is, therefore, in strict and full compliance with the act referred to, and it must be deemed and taken to be sufficient. The certificate is conclusive that the attestation is in proper form for the purpose of the admissibility of the copy of the record in evidence. It is made by the act of *Page 94 
congress the only evidence on that subject. (1 Greenl. Ev, § 506; Drummond v. Magruder, 9 Cranch, 122; Craig v.Brown, 1 Pet. C.C.R., 352; Smith v. Blagge, 1 John.Cas., 238; Ferguson v. Harwood, 7 Cranch, 408; Edmiston
v. Schwartz, 13 S.  R., 135; 2 Cow.  Hill's Notes, 860, 861, 1130, 1132, 1133, and cases there cited.)
The certificate of the presiding magistrate, like the seals of courts and other public seals, proves itself. No proof of the signature is required; it is assumed to be genuine, without any external evidence of its authenticity. Nor is any evidence, beyond the certificate, of the official character of the magistrate necessary. The statement of the fact, in the certificate, of subscribing the certificate in that character, is received as sufficient proof of it. And all matters properly certified are deemed to be true as certified. All this results from the declaration of the act of congress, "that the records and judicial proceedings of the courts of any state shall be proved or admitted in any other court within the United States" by being authenticated as aforesaid. It is not contemplated by the act that any proof should be necessary beyond the production of the copy thus apparently authenticated. (United States v.Amedy, 11 Wheat., 392; Thomas v. Tanner, 6 Monr. R.,
52, 53, 54; Kirkland v. Smith, 2 Mart. Louis R., 497, 498;Stephenson v. Bannister, 3 Bibb, 369, 370; 2 Cow.  Hill'sNotes, 1131.) I refer only to the effect of the certificate asprima facie evidence; how far or when this evidence may be rebutted and overcome, it is not necessary now to consider.
On the same principle upon which the official character is proved by the certificate, the district or territory over which the office extends is proved in the same manner. The latter is an element of the fact that the magistrate is the presiding magistrate of the court before which the judgment was rendered or proceedings had. If the certificate in the present case had merely stated, in regard to official character, that the judge was the presiding judge of the *Page 95 
Circuit Court in and for the county of Adams, as the court rendering the judgment is described in the attestation of the clerk, no question would have been made as to its sufficiency; but that is all he has stated in substance. The difficulty has arisen from his stating the fact in a circuitous, indirect manner, instead of directly. (Elliott v. McClelland, 17Ala., 206; Lessee, c., v. Selin, 4 Wash. C.C.R., 718;Thomas v. Tanner, 6 Mon. R., 53, 54.)
The court mentioned in the record was, prima facie, one of general jurisdiction; that is the fair inference from the record, in the absence of all other proof (2 Cow.  Hill's Notes, 900, 903; 1 Pet. C.C.R., 74); and the presumption is, as in the case of all judgments rendered by such courts, that the court acquired jurisdiction of the person. (2 Cow.  Hill's Notes, 905, 906;Moulin v. Trenton, c., 4 Zab. R., 222.) But it appears by the record that the command to the sheriff to summon the defendant was "executed;" and further, that the defendant appeared in the action by an attorney, and, withdrawing his plea, allowed judgment to go against him by default. The statement of either of those facts would be sufficient evidence, in the first instance, that the person of the defendant was subject to the jurisdiction of the court. (2 Cow.  Hill's Notes, 909.)
The copy of the record contains a statement that the plea filed, if any, has been lost or mislaid, or withdrawn, so that it could not be recorded. This appears to have been a part of the record, and not a memorandum of the clerk in preparing the copy, as is supposed by the counsel for the appellant. It purports to have been inserted when the record was made up. The omission of the plea was mere matter of practice of the court whose judgment is recorded, and does not in any way affect, collaterally, the validity of the record or judgment.
The judgment must be assumed to have been legally recovered, and there was no necessity for giving in evidence the laws under which it was rendered. The court having *Page 96 
jurisdiction of the subject matter and the person, the record is conclusive evidence of the merits of the action. No evidence to impeach the judgment on the merits was receivable. (Shumway v.Stillman, 6 Wend., 447; 4 Cow., 292; Spencer v.Brockway, 1 Ohio, 260.)
It was prima facie evidence (and sufficient, no suspicious circumstances appearing), that the defendant is the person against whom the judgment was rendered, that he has the same name; and the judge at the trial properly assumed that fact. There was nothing to submit to the jury. (Jackson v. Cody, 9Cow., 140, and cases cited; 2 Cow.  Hill's Notes, 1301.)
No error was committed in respect to the evidence.
My conclusion is, that the judgment should be affirmed
PRATT, J., dissented; COMSTOCK and SELDEN, Js., did not take part in the decision.
Judgment affirmed.